Per Curiam,
It has not been shown that the learned judge, specially presiding below, abused his discretion in dismissing the *526appellant’s petition for a change of venue, and this appeal canuot, therefore, be sustained: Everson v. Sun Company, 215 Pa. 231; Pittsburgh & Allegheny Bridge Company v. Allegheny County, 239 Pa. 67. As to the contention of the appellant that a rule to show cause ought to have been granted, it need only be said that his petition did not ask for it, and on the day the answer of the plaintiff was filed the defendant submitted himself to the court on his petition and the affidavits filed in support of it.
Appeal dismissed at appellant’s costs.